            Case 2:18-cv-00134-JCM-VCF Document 64 Filed 04/24/20 Page 1 of 1




1                                           UNITED STATES DISTRICT COURT

2                                               DISTRICT OF NEVADA

3                                                        ***
      FRANCIS JOHNSON,
4
                               Plaintiff,
5                                                           2:18-cv-00134-JCM-VCF
      vs.                                                   ORDER
6     MINOR ADAMS, et al.,
7                              Defendants.
8           Before the Court is Defendants’ Motion for An Extension of Time to file the Motion for Summary
9    Judgment (ECF NO. 60).
10          No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
11   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
12   fees, constitutes a consent to the granting of the motion. Here, it would seem as though Plaintiff has
13   consented to the granting of the instant motion.
14          Accordingly,
15          IT IS HEREBY ORDERED that Defendants’ Motion for An Extension of Time to file the Motion
16   for Summary Judgment (ECF NO. 60) is GRANTED.
17          IT IS FURTHER ORDERED that the time to file motion(s) for summary judgment is extended to
18   May 11, 2020. Joint Pretrial Order is due June 10, 2020. If dispositive motions are filed, the deadline
19   for filing the joint pretrial order will be suspended until 30 days after decision on the dispositive motions
20   or further court order.
21          DATED this 24th day of April 2020.
                                                                   _________________________
22
                                                                   CAM FERENBACH
23                                                                 UNITED STATES MAGISTRATE JUDGE

24

25
